UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52506 ESP RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0440762 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1003 South Hugh Wallis Road Suite G-1 Lafayette, Louisiana 70508 (Address of principal executive offices) (Zip Code) (337) 706-7056 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS As of August 7, 2013, there were 151,230,249 shares of the Registrant’s common stock outstanding. PART I - FINANCIAL INFORMATION ITEM 1. – FINANCIAL STATEMENTS It is the opinion of management that the interim financial statements for the quarter ended June 30, 2013 included all adjustments necessary in order to ensure that the interim financial statements are not misleading. ESP Resources, Inc. Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Prepaid expenses Assets held for sale - Total current assets Property and equipment, net of accumulated depreciation of $1,416,103 and $1,329,724, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Factoring payable Accrued expenses Due to related parties Guarantee liability Current matutities of Convertible debentures Short-term debt Current maturities of convertible debentures, net of debt discount Current portion of capital lease obligation Derivative liability Total current liabilities Long-term debt (less current maturities) Long-term Convertible debentures, net of debt discount - Capital lease obligations (less current maturities) Contingent consideration payable for acquisition of Turf Deferred lease cost Total liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock - $0.001 par value, 350,000,000 shares authorized, 151,230,249 and 150,830,249 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively Preferred stock - $0.001 par value, 10,000,000 shares authorized in 2011, zero outstanding - - Additional paid-in capital Subscription receivable ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. ESP Resources, Inc. Condensed Consolidated Statements of Operations For the three and six months ended June 30, 2013 and 2012 (Unaudited) Three months ended June 30, Six months ended June 30, CONTINUING OPERATIONS SALES, NET $ COST OF GOODS SOLD GROSS PROFIT General and administrative Depreciation and amortization (Gain) Loss on disposal of assets ) ) OPERATING LOSS ) OTHER INCOME (EXPENSE) Interest expense ) Factoring fees ) Amortization of debt discount ) Other income, net Interest income 5 18 13 37 Change in derivative liability - - Total other expense ) LOSS FROM CONTINUING OPERATIONS ) LOSS FROM DISCONTINUED OPERATIONS ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHARE (basic and diluted) for discontinued operations $ ) $ ) $ ) $ ) NET LOSS PER SHARE (basic and diluted) for continued operations $ ) $ ) $ ) $ ) NET LOSS PER SHARE (basic and diluted) $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. ESP Resources, Inc. Condensed Statement of Stockholders’ Equity For thethree and six months ended June 30, 2013 (Unaudited) Common stock Subscription Accumulated Number Par Value APIC Receivable Deficit Total Balance, December 31, 2012 ) ) ) Stock based compensation - Shares issued with notes payable Net loss - ) ) Balance June 30, 2013 $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. ESP Resources, Inc. Condensed Consolidated Statements of Cash Flow For thesix months ended June 30, 2013 and 2012 (Unaudited) June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Amortization of debt discount (Gain) Loss on disposal of assets ) Depreciation and amortization, net disposals Bad debt expense Stock and warrant based compensation Change in derivative liability ) - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses Other assets ) ) Accounts payable Accrued expenses Accrued expense to related parties ) ) CASH PROVIDED BY (USED) IN OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Restricted cash ) Proceeds from the sale of vehicle and equipment Purchase of fixed assets ) ) CASH PROVIDED BY (USED) IN INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Borrowing on debt Repayment of long term debt ) ) Repayment of capital leases ) ) Net factoring advances ) Borrowing on short-term debt - Repayment of short-term debt ) ) Proceeds from sales of units in private placement, net - Proceeds from sale of stock - CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental Disclosures of Cash Flow Information Cash paid for interest and factoring cost $ $ Non-cash investing and financing transactions: Notes issued for purchase of property and equipment $ $ Notes issued for settlement of accounts payable - Debt discount on shares issued with convertible debt - Stock issued for accounts payable conversion - Value of capitalize lease issued - Trade-in of equipment - Sales leaseback of equipment - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. ESP Resources, Inc. Notes to Unaudited Condensed Consolidated Financial Statements June 30, 2013 Note 1 – Basis of Presentation, Nature of Operations and Significant Accounting Policies Basis of Presentation ESP Resources, Inc. (“ESP Resources”, and collectively with its subsidiaries, “we, “our” or the “Company”) was incorporated in the State of Nevada on October 27, 2004. The accompanying consolidated financial statements include the accounts of ESP Resources, Inc. and its wholly owned subsidiaries, ESP Petrochemicals, Inc. of Louisiana (“ESP Petrochemicals”), ESP Ventures, Inc. of Delaware (“ESP Ventures”), ESP Corporation, S.A., a Panamanian corporation (“ESP Corporation”) and ESP Payroll Services, Inc. of Nevada (“ESP Payroll”). On July 11, 2012 the Company formed two partially owned subsidiaries in Delaware, ESP Advanced Technologies, Inc., and ESP Facility & Pipeline Services, Inc. On December 19, 2012 the Company formed a partially owned subsidiary in Nevada, IEM, Inc. On September 7, 2011, the Company became a 49% partner in a new entity, ESP Marketing, LLC. The Company’s management will direct the operations of the business and the Company will receive 80% of the profits. On July 11, 2012, the Company became a 60% partner in a new entity, ESP Facility and Pipeline Services, Inc. The Company’s management will direct the operations of the business and the Company will receive 60% of the profits. All significant inter-company balances and transactions have been eliminated in the consolidation. The consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America. Any reference herein to “ESP Resources”, the “Company”, “we”, “our” or “us” is intended to mean ESP Resources, Inc. including the subsidiaries indicated above, unless otherwise indicated. Nature of the Business The Company’s current business through its subsidiary ESP Petrochemicals, Inc. sells and blends chemicals for use in the oil and gas industry to customers primarily located in the Gulf of Mexico and Gulf States region. ESP Resources was previously in the business of acquisition and exploration of oil and gas properties in North and South America. ESP Delaware, which was incorporated in Delaware in November 2006, was formed as a holding company for ESP Petrochemicals, Inc. On June 15, 2007, ESP Delaware acquired all the stock of ESP Petrochemicals, Inc. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Principles of consolidation The consolidated financial statements include the accounts of ESP Resources and its wholly-owned and partially owned subsidiaries for the six month period ended June 30, 2013 and the twelve months ended December 31, 2012. All significant inter-company transactions and balances have been eliminated in consolidation. Restricted Cash Under the terms of the Factoring payable, the Company may obtain advances of up to 100% of eligible accounts receivable, subject to a factoring fee of 0.75% per 15 days, with 10%held in a restricted cash reserve account, which is released to the Company upon payment of the receivable. Accounts Receivable and Allowance for Doubtful Accounts The Company generally does not require collateral, and the majority of its trade receivables are unsecured. The carrying amount for accounts receivable approximates fair value. Accounts receivable consisted of the following as of June 30, 2013 and December 31, 2012: June 30, December 31, Trade receivables $ $ Less: Allowance for doubtful accounts ) ) Net accounts receivable $ $ Accounts receivable are periodically evaluated for collectability based on past credit history with clients. Provisions for losses on accounts receivable are determined on the basis of loss experience, known and inherent risk in the account balance and current economic conditions. Inventory Inventory represents raw and blended chemicals and other items valued at the lower of cost or market with cost determined using the first-in first-out method, and with market defined as the lower of replacement cost or realizable value. As of June 30, 2013 and December 31, 2012, inventory consisted of the following: June 30, December 31, Raw materials $ $ Finished goods Total inventory $ $ Fair Value Measurements The valuation of our embedded derivatives and warrant derivatives are determined primarily by the multinomial distribution (Lattice) model.An embedded derivative is a derivative instrument that is embedded within another contract, which under the convertible note (the host contract) includes the right to convert the note by the holder, certain default redemption right premiums and a change of control premium (payable in cash if a fundamental change occurs). In accordance with Accounting Standards Codification ("ASC") 815 “Accounting for Derivative Instruments and Hedging Activities”, as amended, these embedded derivatives are marked-to-market each reporting period, with a corresponding non-cash gain or loss charged to the current period. A warrant derivative liability is also determined in accordance with ASC 815. Based on ASC 815, warrants which are determined to be classified as derivative liabilities are marked-to-market each reporting period, with a corresponding non-cash gain or loss charged to the current period. The practical effect of this has been that when our stock price increases so does our derivative liability resulting in a non-cash loss charge that reduces our earnings and earnings per share. When our stock price declines, we record a non-cash gain, increasing our earnings and earnings per share. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, there exists a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: ● Level 1 unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access as of the measurement date. ● Level 2 inputs other than quoted prices included within Level 1 that are directly observable for the asset or liability or indirectly observable through corroboration with observable market data. ● Level 3 unobservable inputs for the asset or liability only used when there is little, if any, market activity for the asset or liability at the measurement date. This hierarchy requires the Company to use observable market data, when available, and to minimize the use of unobservable inputs when determining fair value. To determine the fair value of our embedded derivatives, management evaluates assumptions regarding the probability of certain future events. Other factors used to determine fair value include our period end stock price, historical stock volatility, risk free interest rate and derivative term. The fair value recorded for the derivative liability varies from period to period. This variability may result in the actual derivative liability for a period either above or below the estimates recorded on our consolidated financial statements, resulting in significant fluctuations in other income (expense) because of the corresponding non-cash gain or loss recorded. The following table sets forth the fair value hierarchy within our financial assets and liabilities by level that were accounted for at fair value on a recurring basis as of June 30, 2013. Carrying Value at Fair Value Measurement at June 30, 2013 June 30, 2013 Level 1 Level 2 Level 3 Liabilities: Derivative convertible debt liability $ $ - $ - $ Derivative warrant liability $ $ - $ - $ Total derivative liability $ $ - $ - $ Concentration The Company has three major customers that together account for 39% of accounts receivable at June 30, 2013 and 38% of the total revenues earned for the period ended June 30, 2013. Accounts receivable Revenue Customer A 16 % 27 % Customer B 13 % 5 % Customer C 10 % 6 % 39 % 38 % The Company has three vendors that accounted for 21%, 14% and 13% of purchases for the six months ended June 30, 2013. The Company has three major customers that together account for 75% of accounts receivable at June 30, 2012 and 67% of the total revenues earned for the period ended June 30, 2012. Accounts receivable Revenue Customer A 34 % 48 % Customer B 22 % 10 % Customer C 19 % 9 % 75 % 67 % The Company has three vendors that accounted for 66%, 11% and 10% purchases for the six months ended June 30, 2012. Reclassification Certain accounts in the prior period were reclassified to conform to the current period’s financial statement presentation. Note 2 – Going Concern At June 30, 2013, the Company had cash and cash equivalents of $42,980 and deficit working capital of $4,380,197. The Company believes that its existing capital resources may not be adequate to enable it to execute its business plan. These conditions raise substantial doubt as to the Company’s ability to continue as a going concern. The Company estimates that it will require additional cash resources during 2013 based on its current operating plan and condition. The Company expects cash flows from operating activities to improve, primarily as a result of an increase in revenue and a decrease in certain operating expenses, although there can be no assurance thereof. The accompanying consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. If we fail to generate positive cash flow or obtain additional financing, when required, we may have to modify, delay, or abandon some or all of our business and expansion plans. Note 3 – Factoring Payable On May 24, 2011, ESP Petrochemicals entered into an accounts receivable financing agreement with Crestmark Commercial Capital Leading, LLC (“Crestmark”) with an initial term of six months and renewing semi-annually thereafter. The agreement is in the subsequent renewal period. The Company may obtain advances of up to 90% of eligible accounts receivable, subject to a factoring fee of 0.75% per 15 days, with 10% held in a reserve account, which is released to the Company upon payment of the receivable. The agreement is subject to a master note, which limits borrowing to $2,000,000. The master note is payable upon demand, or if no demand is paid, with monthly payments of interest at 1.5%. All outstanding principal plus accrued unpaid interest is due on maturity of the note or when the related invoice is collected. The master note is secured by all inventory, accounts, general intangibles, and equipment of the Company. On March 2, 2012, Crestmark increased the borrowing limit to $3,000,000. On August 1, 2012, Crestmark increased the borrowing limit to $4,000,000. The total borrowing under the agreement at June 30, 2013 and December 31, 2012 was $796,847 and $1,315,931, respectively, with $80,906 and $136,358, respectively, held in restricted cash in the consolidated balance sheets. Note 4 – Property and Equipment Property and equipment includes the following at June 30, 2013 and December 31, 2012: June 30, December 31, Plant, property and equipment $ $ Vehicles Equipment under capital lease Office furniture and equipment Less: accumulated depreciation ) ) Net property and equipment $ $ Depreciation expense was $464,457 and $321,552 for the six month period ended June 30, 2013 and 2012, respectively. On or around June 11, 2013, the Board of Directors decided to cease operations its subsidiaries in United States ESP Advance Technologies Inc., ESP Facilities and Pipeline Services Inc. and in Papua New Guinea including but not limited to operations through the joint venture ESP KUJV Limited. The Board determined that certain activities should be closed and that unused assets, principally Vehicles and equipment, be sold. The Company estimated the fair value of those assets to be sold if the fair value was less than the net book value and reflected a loss on disposal of $33,391. The fair value of the remaining assets held for sale at June 30, 2013 is $598,346. On June 7, 2013 the Company subleased the Company’s Houston Texas office, improvements and certain equipment to a non-related third party. The sublease became effective July 1, 2013 with the term of the sublease coinciding with the original lease by the Company.The Company determined the remaining lease cost plus amortization and depreciation on the remaining leasehold improvements and equipment exceeded the sublease income by $274,555 and reflected a loss on disposal. On June 27, 2013 the Company relocated the Scott Louisiana office and production facility. The unamortized leasehold improvement cost of $18,152 was charged to amortization of leasehold improvements in the quarter. Note 5- Short-Term Debt On April 8, 2013, the Company executed a demand note for $150,000 with an annual interest rate of 8%. As part of the agreement the Company granted the holder 150,000 shares of Common Stock and warrants to purchase 150,000 shares of common stock at an exercise price of $0.15 per share (the “Warrants”) through April 8, 2014. The Company valued the Common Stock at $10,500 and the Warrants at $2,458 as stock compensation. Note 6- Long-Term Debt On February 28, 2013, the Company purchased a vehicle by issuing debt of $40,208 with an annual interest rate of 4.24% and a term of 36 months with payments of $1,194. On February 1, 2013, the Company purchased vehicles by issuing debt of $71,469 with an annual interest rate of 4.24% and a term of 36 months with payments of $2,122. On March 1, 2013, the Company purchased a vehicle by issuing debt of $54,256 with an annual interest rate of 4.24% and a term of 36 months with payments of $1,610. On March 25, 2013, the Company purchased a vehicle by issuing debt of $56,358 with an annual interest rate of 4.24% and a term of 36 months with payments of $1,673. On April 13, 2013, the Company borrowed $50,150 from a bank with an annual interest rate of 5.80 % and a term of 36 months with payments of $1,170. On May 16, 2013, the Company purchased a vehicle by issuing debt of $46,514 with an annual interest rate of 4.69% and a term of 36 months with payments of $1,390. Note 7 – Convertible Debentures The following reflect the Convertible debentures for June 30, 2013 and December 31, 2012. June 30, December 31, On January 27, 2012, the Company received proceeds of $130,000 from the sale of 16% Convertible Subordinated Debentures. On March 1, 2013, June 1, 2013 and September 1, 2013, the Company shall redeem one quarter and one quarter and one half, respectively, of the face value of the balance of the Debentures $ $ On November 14, 2012, the Company received proceeds of $1,000,000 from the sale of 16% Convertible Subordinated Debentures. Interest is due March 1, 2013, June 1, 2013 and September 1, 2013. Total Less debt discount ) ) Less current maturities, net of debt discount ) ) Total Long-term convertible debentures $ - $ On November 14, 2012, the Company received proceeds of $1,000,000 from the sale of 16% Convertible Subordinated Debentures. The Debentures are due on March 1, 2014. The aggregate principal amount of the combined Debentures is One Million Dollars ($1,000,000) with an interest rate of Sixteen Percent (16%) per annum. The interest is payable quarterly on March 1st, June 1st, September 1st, and December 1st, beginning on March 1, 2013. The Debentures are convertible at any time after the original issue date at a conversion price of $0.085 per share, subject to adjustments. The Company recorded a discount from the relative fair value of the conversion feature and the intrinsic value of the conversion option of $421,715. The Company estimated the fair value of these derivatives using a multinomial Distribution (Lattice) valuation model with the following assumptions: stock price of $0.07 on the measurement date; term of 1.5 years; expected volatility between 112% and 159%; and a discount rate of 0.22% accounted for as debt discount, which will be amortized over the term of the loan which expires March 1, 2014. The Company analyzed the conversion option under ASC 815 and determined and recorded $449,840 derivative liability. The Company, in its sole discretion, may choose to pay interest in cash, shares of Common Stock, or in combination thereof. At the Company’s election, it may, at any time after the Six (6) month anniversary of the Transaction’s closing date, deliver a notice to the holders to redeem all of the then outstanding principal amount of the Debentures for cash. In the event the Company defaults, the outstanding principal amount of the Debentures, plus accrued but unpaid interest, liquidated damages and other amounts owing in respect thereof through the date of acceleration, shall become, at the debenture holders’ election, immediately due and payable in cash. In addition, the investors received 100% of the number of shares of common stock that the purchase amount would buy in warrants at the conversion price of $0.09, or a total of 11,764,706 warrants with a 5-year term. The Company recorded a discount from the relative fair value of the warrants and the intrinsic value of the conversion option of $208,685. The Company estimated the fair value of these derivatives using a multinomial Distribution (Lattice) valuation model with the following assumptions: stock price of $0.07 on the measurement date; warrant term of 5 years; expected volatility between 112% and 593%; and a discount rate of 0.63% accounted for as debt discount, which will be amortized over the term of the loan which expires March 1, 2014. The Company analyzed the warrants under ASC 815 and determined and recorded a $222,603 derivative liability. The Debentures are secured by the remaining unencumbered assets of the Company. The Company’s subsidiary companies guaranteed the security agreement by agreeing to act as surety for the payment of the Debentures. As further consideration for the Debentures, the Company issued a combined total of 4,000,000 shares of common stock to the investors. The Company recorded $299,600 as a debt discount at issuance and will amortize the debt discount over the term of the debt. For the year ended December 31, 2012, the Company amortized $5,912. The Company shall take all actions necessary to nominate and recommend shareholder approval for the appointment of One (1) director selected by Hillair Capital Management LLC to ESP’s Board of Directors. In conjunction with this debenture the Company paid $70,000 of professional fees and recorded these fees as debt discount to be amortized over the term of the debenture. The Company determined that the Debenture and warrant had derivative features and derivative liabilities were established for each (see Note 8). Note 8 – Derivative Liability The November 14, 2012 16% convertible debenture included down-round provisions that reduce the exercise price of a warrant and convertible instrument as required by ASC 815 “Derivatives and Hedging” if the Company either issues equity shares for a price that is lower than the exercise price of those instruments or issues new warrants or convertible instruments that have a lower exercise price. The Company evaluated whether its warrants and convertible debt instruments contain provisions that protect holders from declines in its stock price or otherwise could result in modification of either the exercise price or the shares to be issued under the respective warrant agreements. The Company determined that a portion of its outstanding warrants and conversion instruments contained such provisions thereby concluding they were not indexed to the Company’s own stock and therefore a derivative instrument. The range of significant assumptions which the Company used to measure the fair value of warrant liabilities (a level 3 input) at June 30, 2013 is as follows: Warrant Debenture Stock price $ $ Term (Years) Volatility 115%
